Citation Nr: 0025514	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
enlarged prostate.

2.  Entitlement to service connection for left 
hydronephrosis.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1971 to July 1974 
and from June 1977 to December 1993.  In a July 1994 rating 
action, the RO denied service connection for an enlarged 
prostate.  The  veteran was notified of the denial and of his 
appellate rights by a letter dated in July 1994, but he did 
not file a timely notice of disagreement with the July 1994 
rating decision.  In an October 1998 rating action, the RO 
denied service connection for left hydronephrosis and found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for an enlarged 
prostate.  The veteran perfected a timely appeal as to both 
issues.
 

FINDINGS OF FACT

1.  In a July 1994 rating action, the RO denied service 
connection for an enlarged prostate on the basis that the 
condition was not currently found; although notified of that 
decision and of his appellate rights in a letter from the RO 
dated in that same month, the veteran did not file an appeal.

2.  New evidence associated with the claims folder since the 
July 1994 rating action indicates that the veteran currently 
has an enlarged prostate and that the disorder was present in 
service. 

3.  As the record includes medical evidence indicating that 
there is a possible relationship between the veteran's 
urinary flow difficulties in service and his current 
diagnosis of left hydronephrosis, the claim is plausible.

4.  The preponderance of the competent medical evidence 
establishes that the veteran's current left hydronephrosis is 
not related to urinary flow difficulties in service.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for an enlarged prostate has been presented; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  An enlarged prostate was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.6(a), 
3.303 (1999).  

3.  The claim for service connection for left hydronephrosis 
is well grounded.  38 U.S.C.A. § 5107(b) (West 1991). 

4.  Left hydronephrosis was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Factual Background

A review of the service medical records reveals that on 
entrance and separation examination for the veteran's first 
period of service, there were no findings, diagnoses or 
treatment of an enlarged prostate, urinary problems, or 
hydronephrosis.   

On enlistment examination for the veteran's second period of 
service, there were no findings, diagnoses, or treatment of 
an enlarged prostate, urinary problems, or hydronephrosis.  
Periodic examinations in November 1978, May 1983, and October 
1983 were negative for any findings, diagnoses, or treatment 
of an enlarged prostate, urinary problems, or hydronephrosis.  
In a January 1985 periodic examination, it was noted that the 
veteran's prostate was of normal size, shape, and location.  
In a December 1990 outpatient treatment record, the veteran 
was seen with a dull ache in his low back for 3 weeks.  He 
had no real urinary signs or symptoms other than occasional 
nocturia, dribbling, and some hesitancy with decreased urine 
stream.  Examination of the rectum revealed a mildly enlarged 
prostate that was fairly "loose" and mildly tender.  In the 
assessment, the examiner noted that findings suggested 
prostatitis versus benign prostatic hypertrophy.  He also 
felt that it could be low back pain.  In a July 1991 periodic 
examination, it was noted that a prostate examination was 
done 3 months ago and findings were normal.  

On the report of medical history prior to discharge 
examination, the veteran indicated that he had frequent or 
painful urination.  On discharge examination, it was noted 
that the veteran had benign prostatic hypertrophy.  

In a March 1994 VA outpatient treatment record, the veteran 
complained of nocturia for 1 to 2 days with frequency of 2 to 
3 times.  He stated that there was no hesitancy, little 
straining, no dysuria, or hematuria.  The diagnosis was 
voiding dysfunction.

In a July 1994 rating action, the RO denied service 
connection for an enlarged prostate on the grounds that an 
enlarged prostate was not currently found.  The veteran was 
notified of that decision and of his appellate rights in a 
letter from the RO dated in that same month, but he did not 
file an appeal.

A consultation note dated in September 1997 and October 1997 
was received from J.M. Cannon, M.D.  In the September 1997 
note, Dr. Cannon noted that the veteran had received a CT 
scan which revealed severe left hydronephrosis.  Subsequent 
renal ultrasound showed severe left hydronephrosis.  On 
digital examination, the prostate was moderately enlarged and 
supple with no induration or masses.  The impression was no 
evidence of prostatitis at the present time.  It was 
uncertain what function was salvageable from the left kidney 
and also what the cause of the obstruction was.   In an 
October 1997 note, the impression was a virtually non-
functioning kidney which appeared to be a classic probably 
congenital condition of ureteropelvic junction obstruction.  
Dr. Cannon felt that it may have developed gradually from a 
crossing vessel but whatever the etiology, there was nothing 
that could be saved as far as renal function.

In a February 1998 private ultrasound report, it was found 
that transverse and sagittal scans of the right and left 
kidney showed no significant change in the degree of moderate 
to severe hydronephrosis of the left kidney.  The prostate 
was again enlarged.

A letter of medical treatment was received from M.R. Conolly, 
M.D., in October 1998.  Dr. Conolly stated that the veteran 
was found to have bilateral nephrolithiasis and left 
hydronephrosis.  It was Dr. Conolly's opinion that due to the 
evidence of chronic obstruction, this difficulty began during 
the veteran's military service, prior to his discharge.  It 
was noted that while the veteran was in the military, he did 
have symptoms of urinary flow difficulties, which may have 
been due to his renal problem.

The veteran was afforded a VA genitourinary examination in 
May 1999.  The examiner indicated that the claims folder had 
been reviewed prior to the examination.  The veteran provided 
a history of enlarged prostate and hydronephrosis.  He 
currently complained of lethargy, weakness, and anorexia 
secondary to his genitourinary problems but no weight loss or 
gain.  He was currently on Flomax to improve his urination.  
Examination revealed that the prostate was smooth and firm 
and only 2+ enlarged.  After reviewing the claims folder and 
the statements from Dr. Connolly and Dr. Cannon, it was the 
examiner's opinion that the veteran's left hydronephrosis has 
nothing to do with his mild prostatic hypertrophy.  He stated 
that the hydronephrosis was most very likely secondary to a 
congenital ureteropelvic junction obstruction which would 
mean that the veteran probably had a degree of left 
hydronephrosis that was not detected while he was in service, 
or in the year after discharge from service.  The first 
mention of that finding was dated September 1997.  The 
symptomatology of the veteran described as thinning stream 
and hesitancy are signs of prostatic obstruction and not 
ureteral obstruction.  He concluded that although the 
prostate was not very large, there may be a great deal of 
smooth muscle spasms contributing to this problem and that is 
why the veteran was currently on Flomax with some 
improvement.   

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

The threshold question to be answered with respect to the 
veteran's claim for service connection is whether the veteran 
has presented evidence of a well-grounded claim.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  

New and Material Evidence to Reopen Claim of Service 
Connection for an Enlarged Prostate

As noted above, in a July 1994 rating action, the RO denied 
service connection for an enlarged prostate.  The veteran was 
notified of the determination and did not file a notice of 
disagreement within one year of the notification.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in July 1994 revealed that the 
veteran's claim for service connection for an enlarged 
prostate was not well-grounded because a current diagnosis of 
an enlarged prostate was not provided. 

Evidence added to the record since the July 1994 rating 
action, includes current medical evidence of an enlarged 
prostate.  The Board finds that the additional evidence added 
to the record is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for an enlarged prostate.  Accordingly, 
the criteria to reopen the claim are met.

Inasmuch as the Board has reopened the claim for service 
connection for an enlarged prostate, the next questions to be 
considered are whether the claim is well-grounded, and, if 
so, whether the evidence presents a basis for allowance of 
the claim.  See Elkins, Winters, supra.  Because the veteran 
has been furnished with the criteria for establishing service 
connection, and specifically advised of the evidence needed 
to support the claim, as well as in view of the discussion 
noted below, the Board finds that there is no prejudice to 
him in adjudicating the reopened claim without first 
remanding it to the RO for consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, the evidence of record reveals that all three 
elements of Caluza have been met.  The veteran is currently 
diagnosed with an enlarged prostate.  Thus, the first Caluza 
requirement has been met.  The veteran was diagnosed with an 
enlarged prostate in service.  The second Caluza  requirement 
has been met.  The third Caluza requirement has also been met 
under the chronicity provisions of 38 C.F.R. § 3.303(b) and 
Savage.  The veteran has alleged that his enlarged prostate 
was first diagnosed in service.  The veteran was diagnosed 
with an enlarged prostate on his discharge examination in 
1993.  Subsequent to service, private medical treatment 
reports dated in 1997 and 1998 reveal that the veteran has an 
enlarged prostate.  Furthermore, current VA examination in 
1999 also reveals an enlarged prostate.   Thus, the Board 
finds that the claim is well-grounded and, resolving doubt in 
the veteran's favor, further finds that the evidence supports 
a grant of service connection for an enlarged prostate.  

Service Connection for Left Hydronephrosis

In this case, medical evidence establishes that the veteran 
has a current diagnosis of left hydronephrosis.  As such, the 
first Caluza requirement is met.  A private physician has 
attributed the veteran's current diagnosis of left 
hydronephrosis to genitourinary symptoms the veteran had 
experienced in service, thus the second and third Caluza 
requirements have been met.  Accordingly, the Board concludes 
that the claim of service connection for left hydronephrosis 
is well-grounded.       

While, as noted above, the veteran's private physician 
offered an opinion linking the veteran's left hydronephrosis 
to service, the Board finds that the weight of the evidence 
militates against the claim.  Specifically, following a 
thorough VA genitourinary examination in May 1999 which 
included a review of the veteran's claims folder, a VA 
physician offered his opinion that the veteran's left 
hydronephrosis had nothing to do with his mild prostatic 
hypertrophy.  He stated that the hydronephrosis was most 
likely secondary to a congenital ureteropelvic junction 
obstruction.  The first evidence of the left hydronephrosis 
found in the veteran's claims folder is post-service in 
September 1997.  The Board accords greater probative value to 
the opinion rendered by the VA medical professional, which 
clearly was based on comprehensive examination of the veteran 
and a thorough review of the veteran's pertinent medical 
history as contained in the claims folder.  Thus, the 
veteran's claim for service connection for left 
hydronephrosis is denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

The claim of service connection for an enlarged prostate is 
reopened and granted.  

As evidence of a well-grounded claim has been presented for 
service connection for left hydronephrosis, the appeal is 
allowed to this extent. 

Service connection for left hydronephrosis is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

